Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to the amendment in U.S. Patent Application 16496034 filed on 2/1/2022.  This application was originally filed on 9/20/2019.  This application is a 371 filing for PCT/US2018/028199 filed on 4/18/2018, which claims priority to provisional patent applications 62/486,986 and 62/578,189.
	This action is made final.
Claims 1-20 are pending in this case. Claims 1, 10, and 20 are independent claims. 

Election/Restrictions
Amended claim 10 is directed to an invention that is independent or distinct from the invention as originally claimed for the following reasons: Claim 10 as amended is drawn to automatically labeling detected anatomical structures which constitutes biomedical image processing, classified in Cooperative Patent Classification (CPC) class G06T2207/30004, and more specifically region-based segmentation, classified in G06T7/11. It is therefore distinct from originally filed Claims 1, 10, and 20, none of which were identified by the Office as related to these two categories.
Since applicant has received an action on the merits for the originally presented invention, this invention, Claims 1-9 and 20, have been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claim 10-19 (Claims 11-19 depend from Claim 10) are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 20170189118(Chopra) in view of U.S. Pre-grant Publication 20100198402(Greer).

1. (Currently Amended) A planning workstation comprising: a display system;
and a user input device;
wherein the planning workstation is configured to: 
display image data via the display system; (See Chopra at [0028].)
receive a first user input via the user input device; (See Chopra at [0028] where it is stated “[t]he display  and the operator input system 106 may be oriented so the operator can control the interventional instrument system . . .” See also Chopra [0024]-[0026] for context.)
display via the display system a target of a medical procedure within the displayed image data identified based at least on the first user input; (See Chopra at [0050] where a target anatomical location is described and displayed.)
display an interactive image via the display system, the interactive image comprising the image data, a plurality of connected anatomical passageways, and the identified target;
receive a second user input via the user input device; (See Chopra at [0051] and Fig. 4 and Fig. 5 where a plurality of anatomical pathways are illustrated by the system and displayed to a user.)

display via the display system a trajectory between the target and an exit point along a nearest passageway of the plurality of connected anatomical passageways identified based at least on the second user input; (See Chopra at [0050] where a target location is presented within the anatomy. See also Chopra at [0057]-[0059] where connected anatomical passageways are navigated with consideration for how the instrument may deform the passageways.)

Chopra does not specifically disclose a limitation to receive a third user input via the user input device;
and adjust the defined trajectory in the  interactive image based at least on the 
Greer discloses this limitation. (See Greer at [0013]  where an adjustment module is disclosed for the adjustment the path of a robotically controlled surgical instrument using a touch display. A starting location, path and target location are disclosed. This teaches the limitation of creating and adjusting a trajectory.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Chopra and Greer. The two are analogous to the Applicant’s invention in that both relate to surgical robotics. The motivation to use the system of control in Greer to control the robot arms in Chopra would have been increased accuracy of tool movement in an environment tissue moves as disclosed by Greer in [0005].

2. (Original) Chopra and Greer disclose the limitations of Claim 1.
Chopra discloses  wherein the user input device includes a touchscreen of the display system.   (See Chopra at [0025] where a touchscreen is disclosed.)

3. (Original) Chopra and Greer disclose the limitations of Claim 1.
Chopra discloses  wherein the display system adjusts the interactive image including: 
determine a distance represented by the trajectory; 
determine whether the distance is greater than a predetermined threshold;
receive a fourth user input via the user input;
 4816-2938-6662 v.13Preliminary AmendmentDocket No. ISRG10600/US (70228.613US01) Customer No. 160596 identify an unconnected passageway that is closer to the target than the nearest connected passageway based at least on the fourth user input;
and connect the unconnected passageway to the plurality of connected passageways. (See Chopra at [0061]-[0063] where weightings are used to create linkages between the vectors. Weightings teach the limitations of thresholds. The use of the directions See also [0048] where “[a]lso or alternatively, the flexible body can define one or more lumens through which interventional instruments can be deployed and used at a target surgical location.”)
Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra in view of Greer and in further view of U.S. Pre-grant Publication 20150257847(Higgins).

4. (Original) Chopra and Greer disclose the limitations of Claim 3.
Chopra and Greer may not specifically disclose a limitation wherein the planning workstation is further configured to receive a fifth user input via the user input device, and rotate the interactive image to identify the unconnected passageway in the interactive image based at least on the fifth user input.  
Higgins discloses this limitation. (See Higgins at [0138] where disclosed is a rotating view that keeps various passageways not yet entered in positions.

the limitation to identify the unconnected passageway in the interactive image based at least on the fifth user input  is held to constitute an intended use and not given patentable weight in this context.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Chopra and Higgins. The two are analogous to the Applicant’s invention in that both relate to surgical imaging interfaces related to navigating through hollow spaces in organs. The motivation to do so would have been improved navigation of paths through organs as disclosed in Higgins at [0021].

5. (Original) Chopra and Greer disclose the limitations of Claim 4.
Chopra and Greer may not disclose a limitation wherein the interactive image is rotated about one or more user-defined rotation points.  (See again Higgins at [0138] where rotation about points is disclosed and see Higgins at [0131] where the user inputs the start and endpoints. The user inputs are held to, at minimum, indirectly select said rotation points. See also Chopra at [0046].)

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra in view of Greer and in further view of U.S. Pre-grant Publication 20170065349(Ourselin) presented by Applicant in the IDS mailed on 11/4/2019.

6. (Currently Amended) Chopra and Greer disclose the limitations of Claim 1.
Chopra and Greer may not disclose a limitation wherein planning workstation is configured to [[:]] 
determine an exit angle based on the defined trajectory, and wherein adjusting the defined trajectory comprises  adjusting the exit angle by altering a position of the exit point along the nearest connected passageway. (See Ourselin at [0040]-[0041] where trajectories of surgical instrumentation are altered to avoid critical areas of human anatomy. This necessarily includes the alteration of the exit point. The exit angle is incidental to the exit point.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Chopra and Ourselin. The two are analogous to the Applicant’s invention in that both relate to surgical imaging interfaces for invasive procedures with automated tools. The motivation to do so would have been improved pre-operative planning as disclosed in Ourselin at [0004].

7. (Original) Chopra and Greer disclose the limitations of Claim 1.
Chopra discloses  wherein the planning workstation is further configured to receive a fourth user input via the user input device, and display via the display system a hazard of the medical procedure within the displayed image data based on the fourth user input.  (See Ourselin at [0067]-[0068] where hazards and no-go zone are optionally visually displayed after discovery.)

8. (Currently Amended) Chopra, Greer and Ourselin disclose the limitations of Claim 7.
Ourselin discloses wherein the hazard corresponds to at least one of a vulnerable portion of a patient anatomy [[and]] or an excessive bend in one or more of the plurality of connected anatomical passageways. (See again Ourselin at [0041] where a vulnerable portion of the anatomy is identified as a risk location. )


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chopra in view of Greer and Ourselin and in further view of U.S. Pre-grant Publication 20140282216 (Baker).

9. (Previously Presented) Chopra, Greer and Ourselin disclose the limitations of Claim 7.
Chopra, Greer, and Ourselin do not disclose a limitation wherein the hazard is displayed using a hazard fence that includes at least one of a circular disk, a conic hazard fence, [[and]]or a hemispherical hazard fence. 
Baker discloses this limitation. (See Baker at [0073] where disclosed is a circular boundary ring adjusted to match the target. See also Ourselin at [0084].)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Chopra and Baker. The two are analogous to the Applicant’s invention in that both relate to surgical imaging interfaces. The motivation to do so would have been improved interpretation of the digital images during and prior to surgical operations in Chopra by adding the visual indicators present in Baker.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chopra.
20. (Currently Amended) A non-transitory machine readable medium comprising a plurality of machine readable instructions which when executed by one or more processors associated with a planning workstation are adapted to cause the one or more processors to perform a method comprising: 
providing a plurality of interactive windows for a user to view a plan for a medical procedure, wherein each of the plurality of interactive windows displays a different rendering of a model of anatomical passageways; (See Chopra at [0024] and [0028]. Generally described is a robotic surgical system and a means of visualizing the are where surgery is to be performed.). 
displaying a path through the anatomical passageways to a target of the medical procedure; (See Chopra at [0052]-[0053] where disclosed is the mapping and visualization of anatomical passageways).
displaying a virtual image of an instrument within the anatomical passageways; (See Chopra at [0034]-[0035] where virtual a virtual instrument navigation procedure is disclosed.)

displaying a control point corresponding to a distal end of the instrument in at least one of the plurality of interactive windows; (See Chopra at [0030] where disclosed is the type of a surgical instrument which is displayed on one or more displays in real time so a surgeon may know the location of the instrument.). 

Chopra implies the following additionally regarding what would have been obvious to a person of ordinary skill in the art at the time of invention.
receiving a user input;
identifying a position of the control point based at least on the user input;
and in response to receiving the user input, dynamically updating a position of the instrument in at least one of the plurality of interactive windows to match the position of the control point. (See Chopra at [0050] where the following is stated regarding a surgeon:
In such procedures, the surgeon may wish to supplement or replace the display of an endoscopic camera with the display of . . . intraoperative images of the type described above.  Additionally, the surgeon may wish to supplement the display of an endoscopic camera with the display of an overview representation of the anatomy indicating the location of the interventional instrument relative to the procedure site or a particular target location within the anatomy.

Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine utilize a real-time display of the surgical end of a tool (the distal end) with the other embodiments in Chopra. The motivation to replace the endoscopic view with a location view during surgery would have been giving the surgeon simultaneous access to various forms of data, as taught by Chopra at [0050].

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's Remarks filed 2/1/2022 (“the Remarks) have been fully considered but they are not persuasive. 
Regarding the rejection of Claim 20 under 35 USC 103, it is argued by Applicant the Remarks on pages 12 and 13, that the Paragraph [0030] of Chopra does not disclose “displaying a control point corresponding to a distal end of an instrument.” However the Office holds that the teaching of a visualization of a surgical instrument displayed in an environment consistent with an actual or virtual image of a surgical environment where a surgical instrument is presented would be sufficient to imply a control point to a person having ordinary skill in the art because the tool would be expected to be under the control of the surgeon. While it could be argued that a control point that could be “dragged back and forth” might not be taught by the disclosures of Chopra at [0030], the current language does not limit itself to this narrower context that would convey more to a person having ordinary skill in the art. The distal end being the location of the surgical instrument was well-known to those of ordinary skill in the art at the time of filing and is taught throughout Chopra, at least in [0026]-[0027].
It is further suggested in the Remarks on page 15, that Chopra does not disclose at [0050] receiving a user input, identifying a position of the control point based on the user input, in response to receiving the user input, dynamically update the position of the instrument, and that the disclosure in [0050] does not constitute a planning workstation.
Addressing the latter argument, the section of [0030] discloses a virtual visualization of the surgery, which would be understood as a potential planning environment to one of ordinary skill in the art of surgical intervention through a robots. A surgeon would immediately see the potential of running through the surgery virtually in preparation for the actual surgery. This teaching of a virtualized environment provides a motivation for carrying out any action that may be taught by Chopra in this virtual environment. In the context of Chopra at [0050] the surgeon gives input and the position of the instrument is displayed in a new visual context in response to the user input requesting this overlay view, and the view provides a dynamic view that continues to update or follows the path of the instruments. The optionality of an overview display of the anatomy and instruments involved would be obvious to try with the virtualized visualization mechanism to make the experience as much like the actual procedure as possible, so the combination of these elements is proper.
Regarding the remaining rejections of Claims 1-19 are believed moot in view of the restriction by original presentation and new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached Monday through Wednesday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
5/17/2022

						/WILLIAM L BASHORE/                                                                                       Supervisory Patent Examiner, Art Unit 2175